Appeal from a judgment of the County Court of Tompkins County (Dean, J.), rendered August 14, 1980, upon a verdict convicting defendant of the crimes of rape in the first degree and sodomy in the first degree. Defendant and complainant were housed in the same campus dormitory at Cornell University in August, 1979, prior to the commencement of the fall semester. Complainant was a law student and defendant was enrolled in the University’s School of Industrial and Labor Relations. They had met casually in the dormitory on two or three occasions prior to the alleged rape. As to the incident in question, defendant admits that the acts of oral sex and intercourse occurred. He insists, however, that only consensual acts took place and that, although complainant initially refused, she subsequently agreed to what transpired. A multitude of issues are raised by defendant on this appeal, none of which, in our view, has merit or requires comment by this court. Essentially, the jury was presented with questions of credibility and they chose to adopt the version offered by complainant. It is their duty to weigh the evidence and determine the truth from conflicting testimony (People v Seidenshner, 210 NY 341) We would only add that the issue of the constitutionality of subdivision 8 of section 130.00 of the Penal Law defining forcible compulsion, has been recently considered by this court (People v Beam,, 83 AD2d 82; see People v Locke, 70 AD2d 686; People v Bercume, 38 AD2d 356). Judgment affirmed. Kane, J. P., Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.